Notice of Non-Compliant Response
The reply filed on Jan. 12, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The restriction requirement dated 11/15/21 required applicants to bring the application into sequence compliance (see pgs. 2-3 of the 11/15/21 restriction).  Specifically, p. 3 of the restriction stated “For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules.”  The restriction pointed out discrepancies on at least p. 2 (top), p. 11, and claim 1, noting that these portions were not intended to represent an exhaustive search of the application and that applicants must check the entire disclosure for any other sequences falling within the sequence rules.  In addition to those portions previously noted, SEQ ID NOs appear to be required for sequences in many other parts of the specification, including but not limited to, pars. [0007], [0052], [0186]; Fig. 1; claims 62, 92.  Each of these portions refers to a peptide sequence of at least 4 amino acids, at least 4 or which are specifically defined, but which are not referred to by a SEQ ID NO.  It is reiterated that these portions of the specification are not intended to represent an exhaustive search of the application and that applicants must check the entire disclosure for any other sequences falling within the sequence rules, and make the appropriate corrections to bring the application into compliance with the sequence rules.  
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 

/Kevin S Orwig/Primary Examiner, Art Unit 1658